      Case 1:18-cr-02037-SMJ       ECF No. 210   filed 08/16/19   PageID.949 Page 1 of 5




1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


2                                                                     Aug 16, 2019
                                                                          SEAN F. MCAVOY, CLERK
3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 1:18-cr-02037-SMJ
5
                               Plaintiff,
6
                  v.
7
     LORENZO ELIAS MENDEZ,
8
                               Defendant.
9
         ___________________________________________________________
10
           FORFEITURE JURY INSTRUCTIONS GIVEN BY THE COURT
11       ___________________________________________________________

12
                           DATED this 15th day of August 2019.
13

14                             SALVADOR MENDOZA, JR.
                               United States District Judge
15

16

17

18

19

20



     Final Jury Instructions - 1
      Case 1:18-cr-02037-SMJ       ECF No. 210   filed 08/16/19   PageID.950 Page 2 of 5




1                                   INSTRUCTION NO. 1

2            Members of jury, in light of your verdict that the Defendant, LORENZO

3    ELIAS MENDEZ, is guilty of Attempted Production of Child Pornography, as

4    charged in Count 1 of the Indictment, you must now decide whether the

5    Defendant must forfeit certain personal property to the United States because of

6    its connection to the conduct for which you found him guilty.

7            Under the law, any person who is convicted of an offense in violation of

8    attempted production of child pornography shall forfeit to the United States any

9    property, real or personal, used or intended to be used to commit or to promote the

10   commission of such offense or any property traceable to such property.

11           The Indictment and Bill of Particulars alleges that the following personal

12   property is forfeitable by virtue of its involvement or use in the attempted

13   production of child pornography for which you found Defendant guilty:

14           (1) a Black Moto Cellphone with Black Case;

15           (2) approximately seven (7) miscellaneous hidden cameras, transmitters,

16   and accessories;

17           (3) a Plug 2 View hidden camera;

18           (4) a Camera, blue and black, wrapped in blue plastic and black tape; and,

19           (5) a stuffed animal (dog), teddy bear eye/dog eye, and package of wiggle

20   eyes.




     Final Jury Instructions - 2
      Case 1:18-cr-02037-SMJ       ECF No. 210   filed 08/16/19   PageID.951 Page 3 of 5




1          This property is set out in a Special Verdict Form which you will be given

2    once you begin deliberating on the issue of forfeiture.

3          I instruct you, however, that your previous finding that the Defendant is

4    guilty of the attempted production of child pornography is final. Because you are

5    bound by your previous finding that the Defendant is guilty, you are not to discuss

6    in your deliberations on the issue of forfeiture whether the Defendant is guilty or

7    not guilty of attempted production of child pornography.

8          All of my previous instructions regarding direct and circumstantial

9    evidence, credibility of witnesses, and your duty to deliberate apply with respect

10   to your verdicts regarding forfeiture.

11

12

13

14

15

16

17

18

19

20



     Final Jury Instructions - 3
      Case 1:18-cr-02037-SMJ       ECF No. 210   filed 08/16/19   PageID.952 Page 4 of 5




1                                   INSTRUCTION NO. 2

2          The Government alleges that the items of personal property mentioned in

3    the previous instruction are connected to the offenses for which you found the

4    Defendant guilty.

5          As to each item of those items of property, you must determine whether the

6    Government has established a nexus between the property and the attempted

7    production of child pornography for which you found Defendant guilty. In other

8    words, you must decide whether that property was used or intended to be used to

9    commit or to promote the commission of that offense, or is traceable to property

10   that was.

11         The Government bears the burden of proving the required nexus by a

12   preponderance of the evidence—which is different from the standard that applied

13   to your deliberations on the Defendant’s guilt. When a party has the burden of

14   proving something by a preponderance of the evidence, it means you must be

15   persuaded by the evidence that it is more probably true than not true. You should

16   base your decision on all of the evidence, regardless of which party presented it.

17

18

19

20



     Final Jury Instructions - 4
      Case 1:18-cr-02037-SMJ       ECF No. 210   filed 08/16/19   PageID.953 Page 5 of 5




1                                   INSTRUCTION NO. 3

2          It is your duty to determine what property, if any, was involved in the

3    attempted production of child pornography for which you found the Defendant

4    guilty. As before, while deliberating, you may consider the sworn testimony of

5    any witness, the exhibits received in evidence; and any facts to which the parties

6    have agreed.

7          A special verdict form has been prepared for you to use. With respect to the

8    property identified in the previous instruction, you will be asked to determine if

9    each item of property was involved in the attempted production of child

10   pornography for which you found the Defendant guilty.

11         You may answer by placing an "X" or check mark in the space provided

12   next to the words "Yes" or "No" in the space provided. After you have reached

13   unanimous agreement on a verdict as to each item of property, your presiding

14   juror should complete the verdict form according to your deliberations, sign and

15   date it, and advise the courtroom deputy that you are ready to return to the

16   courtroom.

17

18

19

20



     Final Jury Instructions - 5
